Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The following is a Final Office Action in response to the Application filed on 07/03/2020 and the Amendments & Remarks received on 04/25/2022
2.	Claims 1-20 are pending

Claim Interpretation
2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
3.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are:
In claim 19, recite “means for receiving a set of features indicative of one or more risks posed by a merchant enrolled in the electronic payment service, each feature of the set of features indicative of one or more financial attributes of the merchant”
In claim 19, recite “means for determining a risk score for the merchant based on the set of features using a trained machine learning model” 
In claim 19, recite “means for determining a Shapely additive explanation (SHAP) score for each feature of the set of features”
In claim 19, recite “means for dividing the set of features into multiple groups of features based on a mapping between each feature and the corresponding one or more financial attributes” 
In claim 19, recite “means for determining a pseudo-SHAP score for each group of features by summing the SHAP scores determined for the features in the respective group of features” 
In claim 19, recite “means for determining a financial risk or a risk of fraud posed by the merchant based on the determined risk score and the pseudo-SHAP scores”

4.	 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 19 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites “means for receiving a set of features indicative of one or more risks posed by a merchant enrolled in the electronic payment service, each feature of the set of features indicative of one or more financial attributes of the merchant”, “means for determining a risk score for the merchant based on the set of features using a trained machine learning model”, “means for determining a Shapely additive explanation (SHAP) score for each feature of the set of features”, and “means for dividing the set of features into multiple groups of features based on a mapping between each feature and the corresponding one or more financial attributes” a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.76.	Appropriate action required.		

8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



									
9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
10.	In claim 1, 10, and 19 recite “posed by” are relative terms which, renders the claims indefinite. The terms are not defined by the claim the specification recite “posed by” (Specification: [0007], [00011]) but it does not provide a standard for ascertaining at least, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., quantity or measure)
11.	 In claim 2, 11, and 20 recite the limitations of “a number of”, “an amount of”, and “duration of time” are relative terms which, renders the claims indefinite. The terms are not defined by the claim the specification recite “a number of”, “an amount of”, and “duration of time” (Specification: [0005], [0011], [0045]) but it does not provide a standard for ascertaining at least, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., quantity or measure)
12.	In claim 6 and claim 15, recite the limitations of “degree to which the respective group” are relative terms which, renders the claims indefinite. The terms are not defined by the claim the specification recite “determining an impact value for each group of features, the impact value indicating a degree to which the respective group of features contributed to the risk score” (Specification: [0006], [0009], [0012]) but it does not provide a standard for ascertaining at least, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., quantity or measure of the impact value indicating a degree to which the respective group of features contributed to the risk score)
13.	In claim 7, 9, 16, and 18, recite the limitations of “least in part” are relative terms which, renders the claims indefinite. The terms are not defined by the claim the specification recite “least in part” (Specification: [0006], [0009], [0012]) but it does not provide a standard for ascertaining at least, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., quantity or measure of least in part)
14.	Claims 2-9, 11-18, and 20 are dependent on 1, 10, and 19 respectfully.
15.	Appropriate action is required.

Claim Rejections - 35 USC § 101
16.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


17.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
18.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
19.	Claims 1-9 are directed to a method, claims 10-18 are directed to a system, and 19-20 are directed to an apparatus. Claims 8-9 and 17-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See MPEP 2105
19.	In claim 1, and corresponding 10, and 19 the limitations that define an abstract idea (in bold) are below:
A method for identifying risky merchants associated with an electronic payment service, the method performed by a risk assessment system and comprising: 
receiving a set of features indicative of one or more risks posed by a merchant enrolled in the electronic payment service, each feature of the set of features indicative of one or more financial attributes of the merchant; 
determining a risk score for the merchant based on the set of features using a trained machine learning model; 
determining a Shapely additive explanation (SHAP) score for each feature of the set of features; 
dividing the set of features into multiple groups of features based on a mapping between each feature and the corresponding one or more financial attributes: 
determining a pseudo-SHAP score for each group of features by summing the SHAP scores determined for the features in the respective group of features; and 
determining a financial risk or a risk of fraud posed by the merchant based on the determined risk score and the pseudo-SHAP scores.

20.	In claim 1, and corresponding representative claims 10 and 19, describe steps to receive financial data (i.e. features and attributes) to determine risks utilizing on scores associated with an electronic payment service for fraud evaluation for merchants applying machine learning model. The concepts determining risks associated with an electronic payment service falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) Accordingly the claims recite an abstract idea.
21.	The judicial exception is not integrated into a practical application. The limitations of receiving a set of features indicative of one or more risks posed by a merchant enrolled in the electronic payment service, each feature of the set of features indicative of one or more financial attributes of the merchant and dividing the set of features into multiple groups of features based on a mapping between each feature and the corresponding one or more financial attributes: 
The claims only recite the additional elements of a “processor” and “memory” to perform the receiving, dividing, and mapping steps. The processor and memory in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and storing financial data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations of determining a Shapely additive explanation (SHAP) score for each feature of the set of features, determining a pseudo-SHAP score for each group of features by summing the SHAP scores determined for the features in the respective group of features, and determining a financial risk or a risk of fraud posed by the merchant based on the determined risk score and the pseudo-SHAP scores, and determining a risk score for the merchant based on the set of features using a trained machine learning model. The claim only recites the additional elements of a “processor” and  “memory”  to perform the determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of financial risk based on a determined shapely additive explanation (SHAP) score, pseudo-SHAP score, and risk score utilizing mathematical concepts and analysis) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore the claims are abstract.
22	The additional components and elements of “risk assessment system”, “memory”, “one or more processors” and “trained machine learning model”. As discussed above, the steps for steps to receive financial data (i.e. features and attributes) to determine risks utilizing on scores associated with an electronic payment service for fraud evaluation for merchants applying machine learning model, amounts to no more than mere instruction to apply the exception using a generic computer environment. 
23.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
By way of example, an element, or any portion of an element, or any combination of elements may be implemented as a "processing system" that includes one or more processors. Examples of processors include microprocessors, microcontrollers, graphics processing units (GPUs), central processing units (CPUs), application processors, digital signal processors (DSPs), reduced instruction set computing (RISC) processors, systems on a chip (SoC), baseband processors, field programmable gate arrays (FPGAs), programmable logic devices (PLDs), state machines, gated logic, discrete hardware circuits, and other suitable hardware configured to perform the various functionality described throughout this disclosure..  (Specification: Paragraph [0032])
The memory 235 may be any suitable persistent memory (such as one or more nonvolatile memory elements, such as EPROM, EEPROM, Flash memory, a hard drive, etc.) that can store any number of software programs, executable instructions, machine code, algorithms, and the like that, when executed by the processors 230, causes the system 200 to perform at least some of the operations described with reference to one or more of Figures 4, 5A, 5B, SC, and 5D.. (Specification: Paragraph [0048])

24.	These additional elements amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component and does not provide an inventive concept.
25.	Finally, taken together, the additional elements and components of claim 1, and corresponding claims 10 and 19 have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea without significantly more.
26.	Dependent claims 2-5 , 11-14, and 20 further recite limitations of  wherein the one or more financial attributes includes one or more of a duration of time between chargebacks to the merchant, a number of chargebacks to the merchant during a time period, a dollar amount of each chargeback to the merchant during the time period, an amount of outstanding debt of the merchant, a number of missed or insufficient payments by the merchant during a time period, a number of credit card authorization declines for the merchant during the time period, a credit score of the merchant, a length of credit history of the merchant, an amount of credit available to the merchant, a type of business handled by the merchant, or a type of customers associated with the merchant, wherein each group of features corresponds to a different category of financial attributes, and wherein the mapping is based on similarities between the attributes indicated by each feature of the set of features. These recited limitations are steps for collecting and mapping financial data (i.e. attributes and features) to analyze utilizing machine learning to detect patterns (similarities)  to predict fraud by a merchant falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) Accordingly the claims recite an abstract idea.
27.	The judicial exception is not integrated into a practical application. The limitations of 
wherein the one or more financial attributes includes one or more of a duration of time between chargebacks to the merchant, a number of chargebacks to the merchant during a time period, a dollar amount of each chargeback to the merchant during the time period, an amount of outstanding debt of the merchant, a number of missed or insufficient payments by the merchant during a time period, a number of credit card authorization declines for the merchant during the time period, a credit score of the merchant, a length of credit history of the merchant, an amount of credit available to the merchant, a type of business handled by the merchant, or a type of customers associated with the merchant, determining a risk score for the merchant based on the set of features using a trained machine learning model, wherein each group of features corresponds to a different category of financial attributes, and wherein the mapping is based on similarities between the attributes indicated by each feature of the set of features. The claims recite no additional components and collect, correspond, and mapping steps are recited at a high-level of generality (i.e. collecting financial data (features and attributes) to transmit to prepare a model for predictions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition the collecting, corresponding, and mapping the attribute and features data are steps, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The limitation of wherein the machine learning model is trained using one or more historical sets of features associated with the merchant. The machine learning model in the above steps are at high generality (i.e., general means of using generic computer components to perform the use of the train steps utilizing mathematical concepts and analysis of information to determine which classes it belongs to utilizing the attributes and features to perform predictive analytics). Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. Therefore the claims are abstract. 
28.	There are no additional components and the additional element of “machine learning model”. As discussed above, the steps for detecting fraudulent transactions by a merchant, amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 2-5 and 11-14 further are directed to an ineligible judicial exception without any significant more.
29.	Dependent claims 6-9 and 15-18 further recite limitations of determining an impact value for each group of features, the impact value indicating a degree to which the respective group of features contributed to the risk score, determining a weighting factor for each feature of the set of features based at least in part on the one or more financial attributes indicated by the respective feature; and applying the weighting factors to one or more of the features prior to determining the risk score, further comprising: providing the risk score, the pseudo-SHAP scores determined for the groups of features, and one or more financial transactions of the merchant to one or more human risk analysts associated with the electronic payment service, and receiving, from the one or more human risk analysts, an estimated accuracy of the risk score based at least in part on the pseudo-SHAP scores. These recited limitations are steps for utilizing scores for fraud detection by merchants to improve fraud risk assessments falls within concepts that are in the grouping of Abstract ideas. Accordingly the claims recite an abstract idea.
30.	The judicial exception is not integrated into a practical application. There are no additional components and the additional elements of “risk score”, “pseudo-SHAP scores”, “impact value” and “weighting factor” in the above steps are recited at a high-level of generality (i.e., to apply a mathematical concepts and mathematical relations for determining the features and attributes when making predictions on the financial data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore the claims are abstract. 
31.	There are no additional components and the additional elements of “risk score”, “pseudo-SHAP scores”, “impact value” and “weighting factor”. As discussed above, the steps for determining transactions parameters utilizing the features and attributes for detecting fraudulent transactions, amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 6-9 and 15-18, further are directed to an ineligible judicial exception without any significant more.
32.	In claims 8, 9, 17, and 18 recite “human risk analyst”. The Examiner, using the broadest reasonable interpretation, is interpreting that the claims are directed to or encompassing a human organism. The Examiner is interpreting that the human risk analyst is required in the decision process. This is aligned with the Specification where it recites “The risk assessment system can also provide the risk score, the pseudo-SHAP scores determined for the groups of features, and one or more financial transactions of the merchant to one or more human risk analysts associated with the electronic payment service, and can receive an estimated accuracy of the risk score based at least in part on the pseudo- SHAP scores from the one or more human risk analysts” (Specification: Paragraph [0009]). (Examiner Note: The step of receiving the data” is a mental process executed by humans).  Therefore claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See MPEP 2105
33.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
34.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

35.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al (US Patent Application No.: 2015/0106260; hereafter known as Andrews)

36. 	In claim 1: Andrews discloses,
A method for identifying risky merchants associated with an electronic payment service, the method performed by a risk assessment system and comprising: (i.e., determining the risk or risks posed by a merchant to an acquirer as a result of the Acquirer agreeing to process payment transactions for that Merchant including evaluate the risk level at any point in the Acquirer-Merchant relationship using up-to-date risk assessment models and data) (Andrews: Paragraph [0037], [0039], [0043]) 
receiving a set of features indicative of one or more risks posed by a merchant enrolled in the electronic payment service, each feature of the set of features indicative of one or more financial attributes of the merchant; (i.e., data sources used to evaluate each risk type or category (fraud, regulatory compliance, etc.) are selected based on a correlation between that source and the likelihood of a future risk event, as determined by a process) (Andrews: Paragraph [0075], [0077], [0203], [0207],[0208])
determining a risk score for the merchant based on the set of features using a trained machine learning model; (i.e., access data that is used to construct a set of “training” data regarding a type of relationship between a merchant, with the training data used as inputs to a suitable machine learning process to produce a “model” that predicts the likelihood of a merchant or set of merchants causing a specific type of risk event. This likelihood is combined with information regarding the likely loss to an acquirer from the risk event(s) to generate an aggregate merchant (or merchants) risk score (Andrews: Paragraph [0076], [0247], [0249])
determining a Shapely additive explanation (SHAP) score for each feature of the set of features; (i.e., The results of combining the risk prediction model results with the risk event impact assessment for each risk type are the inputs for an Aggregate Merchant Risk Score) (Andrews: Paragraph [0237])
dividing the set of features into multiple groups of features based on a mapping between each feature and the corresponding one or more financial attributes:  (i.e., data sources used to evaluate each risk type or category (fraud, regulatory compliance, etc.) are selected based on a correlation between that source and the likelihood of a future risk event, as determined by a process) (Andrews: Paragraph [0075], [0077], [0203], [0207],[0208])
determining a pseudo-SHAP score for each group of features by summing the SHAP scores determined for the features in the respective group of features; and (i.e., risk event impact assessments to generate the final risk score 416. Such combinations may include a sum of weighted values (Weight 1×Prediction Value 1×Impact 1+Weight 2×Prediction Value 2×Impact 2+ . . .), the product of one or more terms, a power function of one or more terms, etc.) (Andrews: Paragraph [0244], [0246], [0250])
determining a financial risk or a risk of fraud posed by the merchant based on the determined risk score and the pseudo-SHAP scores  (i.e., he aggregate score is a holistic measurement of merchant risk across the various risk types. Some of the prescriptive actions may be based on the combined score while others may be based on the individual risk types and with the risk event impact assessments to generate the final risk score (Andrews: Paragraph {0250], [0251], [0258])

37.	In claim 2: Andrews discloses the method of supra,  wherein the one or more financial attributes includes one or more of a duration of time between chargebacks to the merchant, a number of chargebacks to the merchant during a time period, a dollar amount of each chargeback to the merchant during the time period, an amount of outstanding debt of the merchant, a number of missed or insufficient payments by the merchant during a time period, a number of credit card authorization declines for the merchant during the time period, a credit score of the merchant, a length of credit history of the merchant, an amount of credit available to the merchant, a type of business handled by the merchant, or a type of customers associated with the merchant. (i.e., relevant merchant attributes may be obtained from the merchant directly and/or from the acquiring institution for example policy rule could be that an acquiring institution collects credit reports for merchant principals, risk event specific details such as which acquiring institution the event occurred to, the magnitude of the loss from the event, the timing of the event, and what actions the acquiring institution took in response to the event) (Andrews: Paragraph [0077], [0093], [0187], [0188], [0189], [0199])

38.	In claim 3: Andrews discloses the method of supra, including wherein the machine learning model is trained using one or more historical sets of features (i.e., machine learning model may be “trained” with these data sets as well as historical risk event information) associated with the merchant. (i.e., data sources are used by data processor and/or risk modeling engine to evaluate the risk associated with merchants that are associated with certain information, to identify those characteristics of merchants) (Andrews: Paragraph [0076], [0094]) 
39.	In claim 4: Andrews disclose the method of supra, including wherein each group of features corresponds to a different category of financial attributes. (i.e., the data sources used to evaluate each risk type or category (fraud, regulatory compliance, etc.) are selected based on a correlation between that source and the likelihood of a future risk event)  (Andrews: Paragraph [0077])
40.	In claim 5: Andrews disclose the method of supra, including wherein the mapping is based on similarities between the attributes indicated by each feature of the set of features. (i.e., data sources used to evaluate each risk type or category (fraud, regulatory compliance, etc.) are selected based on a correlation between that source and the likelihood of a future risk event, as determined by a process) (Andrews: Paragraph [0075], [0077], [0203], [0207],[0208])  
41.	In claim 6: Andrews disclose the method of supra, including further comprising: 
determining an impact value for each group of features, the impact value indicating a degree to which the respective group of features contributed to the risk score. (i.e., Values that represent the correlation between each attribute value or groups of attribute values and determine the correlation of each attribute, calculate the collective correlation across all attributes, and output a probability as to the measure's value including each risk type produces a measurement of the same unit (of currency or relative impact) and is added together to create the Aggregate Merchant Risk Score) (Andrews: Paragraph [0207], [0208], [0239]

42.	In claim 7: Andrews disclose the method of supra, including further comprising: determining a weighting factor for each feature of the set of features based at least in part on the one or more financial attributes indicated by the respective feature; and (i.e., add in weights to create a weighted average that better represents their sensitivity to large events or specific types of risk events and/or simple weight per risk type representing the relative impact of each risk type to their organization) (Andrews: Paragraph  [0223], [0226], [0227])
applying the weighting factors to one or more of the features prior to determining the risk score. (i.e., risk event impact assessments to generate the final risk score 416. Such combinations may include a sum of weighted values (Weight 1×Prediction Value 1×Impact 1+Weight 2×Prediction Value 2×Impact 2+ . . .), the product of one or more terms, a power function of one or more terms, etc.) (Andrews: Paragraph [0244], [0246], [0250])
43.	In claim 8: Andrews disclose the method of supra, including further comprising: providing the risk score, the pseudo-SHAP scores determined for the groups of features, and one or more financial transactions of the merchant to one or more human risk analysts associated with the electronic payment service. (i.e., a message may also include information about the transaction that is used by the elements of the payment processing network and/or the entities that interact with that network to perform their respective data processing functions (e.g., data that may be used as part of determining a risk value or fraud score, etc. and generate an aggregate risk score for a Merchant or set of Merchants. Such a score may then be used by an Acquirer as part of a decision process regarding boarding or continuing to provide services to the Merchant or Merchants.). (Andrews: Paragraph [0062], [0069], [0077], [0227], [0242], [0248],[0258])
44.	In claim 9: Andrews disclose the method of supra, including further comprising: receiving, from the one or more human risk analysts (i.e., prioritized work queue for a team of analysts to review, or may be input directly), an estimated accuracy of the risk score based at least in part on the pseudo-SHAP scores. (i.e., the risk event impact assessments 415 to generate the final risk score 416. Such combinations may include a sum of weighted values (Weight 1×Prediction Value 1×Impact 1+Weight 2×Prediction Value 2×Impact 2+ . . . ), the product of one or more terms, a power function of one or more terms, etc. Further, as noted, the models 414 may be generated by any suitable process or technique, including machine learning, statistical analysis, curve fitting, etc. including weights to create a weighted average that better represents their sensitivity to large events or specific types of risk events) (Andrews: Paragraph [0077],[0226],[0227], [0250])

45.	In claim 10: Andrews discloses,
 A risk assessment system for identifying risky merchants enrolled in an electronic payment service, the risk assessment system associated with the electronic payment service and comprising: Andrews: Paragraph [0037], [0039],[0043])
one or more processors; and (i.e., allows one or more processors) (Andrew: Paragraph [0262])
a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the risk assessment system to perform operations comprising: (i.e., allows one or more processors 520 to communicate with each subsystem and to control the execution of instructions that may be stored in a system memory) (Andrew: Paragraph [0262], [0265])
receiving a set of features indicative of one or more risks posed by a merchant enrolled in the electronic payment service, each feature of the set of features indicative of one or more financial attributes of the merchant; (Andrews: Paragraph [0075], [0077], [0203], [0207],[0208])
determining a risk score for the merchant based on the set of features using a trained machine learning model; (Andrews: Paragraph [0076], [0247], [0249])
determining a Shapely additive explanation (SHAP) score for each feature of the set of features; (Andrews: Paragraph [0237])
dividing the set of features into multiple groups of features based on a mapping between each feature and the corresponding one or more financial attributes; (Andrews: Paragraph [0075], [0077], [0203], [0207],[0208])
determining a pseudo-SHAP score for each group of features by summing the SHAP scores determined for the features in the respective group of features; and (Andrews: Paragraph [0244], [0246], [0250])
determining a financial risk or a risk of fraud posed by the merchant based on the determined risk score and the pseudo-SHAP scores. (Andrews: Paragraph {0250], [0251], [0258])
46. 	In claim 11: Andrews disclose the risk assessment system of supra, including wherein the one or more financial attributes includes one or more of a duration of time between chargebacks to the merchant, a number of chargebacks to the merchant during a time period, a dollar amount of each chargeback to the merchant during the time period, an amount of outstanding debt of the merchant, a number of missed or insufficient payments by the merchant during a time period, a number of credit card authorization declines for the merchant during the time period, a credit score of the merchant, a length of credit history of the merchant, an amount of credit available to the merchant, a type of business handled by the merchant, or a type of customers associated with the merchant. (Andrews: Paragraph [0077], [0093], [0187], [0188], [0189], [0199])
47.	In claim 12: Andrews disclose the risk assessment system of supra, including wherein the machine learning model is trained using one or more historical sets of features associated with the merchant. (Andrews: Paragraph [0076], [0094])
48.	In claim 13: Andrews disclose the risk assessment system of supra, including wherein each group of features corresponds to a different category of financial attributes. (Andrews: Paragraph [0077])
49.	In claim 14: Andrews disclose the risk assessment system of supra, including wherein the mapping is based on similarities between the attributes indicated by each feature of the set of features. (Andrews: Paragraph [0075], [0077], [0203], [0207],[0208])
50.	In claim 15: Andrews disclose the risk assessment system of supra, including wherein execution of the instructions causes the risk assessment system to perform operations further comprising: (Andrews: Paragraph [0250], [0251], [0260], [0262])
determining an impact value for each group of features, the impact value indicating a degree to which the respective group of features contributed to the risk score. (Andrews: Paragraph [0207], [0208], [0239]
51.	In claim 16: Andrews disclose the risk assessment system of supra, including wherein execution of the instructions causes the risk assessment system to perform operations further comprising: (Andrews: Paragraph [0250], [0251], [0260], [0262])
determining a weighting factor for each feature of the set of features based at least in part on the one or more financial attributes indicated by the respective feature; and (Andrews: Paragraph  [0223], [0226], [0227])
applying the weighting factors to one or more of the features prior to determining the risk score. (Andrews: Paragraph [0244], [0246], [0250])

52.	In claim 17: Andrews disclose the risk assessment system of supra, including wherein execution of the instructions causes the risk assessment system to perform operations further comprising: (Andrews: Paragraph [0250], [0251], [0260], [0262])
providing the risk score, the pseudo-SHAP scores determined for the groups of features, and one or more financial transactions of the merchant to one or more human risk analysts associated with the electronic payment service. (Andrews: Paragraph [0062], [0069], [0077], [0227], [0242], [0248],[0258])
53.	In claim 18: Andrews disclose the risk assessment system of supra, including wherein execution of the instructions causes the risk assessment system to perform operations further comprising: (Andrews: Paragraph [0250], [0251], [0260], [0262])
receiving, from the one or more human risk analysts, an estimated accuracy of the risk score based at least in part on the pseudo-SHAP scores. (Andrews: Paragraph [0077],[0226],[0227], [0250])

54.	In claim 19: Andrews discloses,
An apparatus for identifying risky merchants enrolled in an electronic payment service, the apparatus associated with the electronic payment service and comprising: (Andrews: Paragraph [0037], [0039], [0043])
means for receiving a set of features indicative of one or more risks posed by a merchant enrolled in the electronic payment service, each feature of the set of features indicative of one or more financial attributes of the merchant; (Andrews: Paragraph [0075], [0077], [0203], [0207],[0208])
means for determining a risk score for the merchant based on the set of features using a trained machine learning model; (Andrews: Paragraph [0076], [0247], [0249])
means for determining a Shapely additive explanation (SHAP) score for each feature of the set of features; (Andrews: Paragraph [0237])
means for dividing the set of features into multiple groups of features based on a mapping between each feature and the corresponding one or more financial attributes; (Andrews: Paragraph [0075], [0077], [0203], [0207],[0208])
means for determining a pseudo-SHAP score for each group of features by summing the SHAP scores determined for the features in the respective group of features; and (Andrews: Paragraph [0244], [0246], [0250])
 means for determining a financial risk or a risk of fraud posed by the merchant based on the determined risk score and the pseudo-SHAP scores. (Andrews: Paragraph {0250], [0251], [0258])
55.	In claim 20: Andrews disclose the apparatus of supra, including wherein the one or more financial attributes includes one or more of a duration of time between chargebacks to the merchant, a number of chargebacks to the merchant during a time period, a dollar amount of each chargeback to the merchant during the time period, an amount of outstanding debt of the merchant, a number of missed or insufficient payments by the merchant during a time period, a number of credit card authorization declines for the merchant during the time period, a credit score of the merchant, a length of credit history of the merchant, an amount of credit available to the merchant, a type of business handled by the merchant, or a type of customers associated with the merchant. (Andrews: Paragraph [0077], [0093], [0187], [0188], [0189], [0199])

Response to Arguments
56.	Applicants arguments with respect to the rejection of Claim Interpretation, the Applicants remarks and amendments have been fully considered. The Applicant agrees that claim 19 invokes 35 U.S.C. §112(f). (Remarks & Amendments, pg. 1). The Claim Interpretation rejection is maintained. 
57.	Applicants arguments with respect to the rejection of U.S.C 112 (a), the Applicants remarks and amendments have been fully considered and not persuasive.
The Applicants arguments cite that the Examiner has not made a proper rejection of Applicant's claims under 35 U.S.C. § 112(a) or§ 112(f). Applicant respectfully requests that these rejections be withdrawn.
	The Examiner respectfully disagrees. It cites that If a means- (or step-) plus-function limitation recited in a claim is not supported by corresponding structure, material or acts in the specification disclosure, the following rejections under 35 U.S.C. 112  should be considered: (A) under 35 U.S.C. 112(a)  first paragraph, as not being supported by an enabling disclosure because the person skilled in the art would not know how to make and use the invention without a description of elements to perform the function, first paragraph as lacking adequate written description because the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. As an example, if the means- (or step-) plus-function limitation is computer-implemented, and the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention See MPEP 2185, 2161.01, and 2181. The Examiner directs the rejection to “apparatus” where the claim, as drafted, is described in the specification in such a way as to reasonably convey to one skilled in the relevant art what is the apparatus. The drawings do not cite the “apparatus”. For example, claim 19 recite: apparatus for identifying risky merchants. Applying the broadest reasonable interpretation, apparatus is used in a way where it invokes mean-plus-function (i.e. no structure is present to cause the perform step). When you look to the Applicants specification, the specification cites “apparatus for identifying risky merchants enrolled in an electronic payment service.” apparatus can also provide the risk score, the pseudo-SHAP score” (Specification: [0010], [0012]) The specification does not limit the apparatus. (i.e. tangible, not a signal) or a limitation on data storage persistency (e.g. RAM vs ROM). The drawings do not cite apparatus. 
58.	Applicants arguments with respect to the rejection of U.S.C 112 (b), the Applicants remarks and amendments have been fully considered and not persuasive.
	The Applicants argument is not persuasive. In regards to “posed by”. The claim limitation is not clear if “posed by” is a verb or noun (The Webster dictionary define posed as to put or set in place or to come to attention as) Therefore the limitation renders the claims indefinite. In regards to the limitations “a number of”, “an amount of”, and “duration of time”, the terms are not defined by the claim, the specification does not provide a standard for ascertaining the metes and bounds “a number of”, “an amount of”, and “duration of time”,
59.	Applicants arguments with respect to the rejection of U.S.C 101, the Applicants remarks and amendments have been fully considered and not persuasive.
Applicant's claims are not directed to an abstract idea, the claims integrate the alleged abstract idea, and the claim contains an inventive concept. 
The Examiner respectfully disagrees. As discussed above in the U.S.C 101 rejection above, the amended claims, as drafted, are steps directed to determine risks utilizing on scores associated with an electronic payment service for fraud evaluation for merchants applying machine learning model. The concepts determining risks associated with an electronic payment service falls within concepts that are in the grouping of abstract ideas. The above conclusion is supported in the Applicants specification where it states “determining a financial risk or a risk of fraud posed by the merchant based on the determined risk score” (Specification: Paragraph [0004]) and “Applicant's claim 1 clearly recites how the financial risk or fraud risk posed by a merchant is determined” (Arguments & Remarks, pg. 12) Therefore, the amended claims 1, and corresponding claims 10 and 19, as drafted, are directed to an abstract idea.
The amended claims, the judicial exception is not integrated into a practical application. The amended claims are not a technical solution to a technical problem (i.e., improving technology, technological solution) but a business solution to a business problem (i.e. steps to receive financial data (i.e. features and attributes) to determine risks utilizing on scores associated with an electronic payment service for fraud evaluation for merchants applying machine learning model). The additional components and elements recite the components of a processor, memory, and machine learning. The computer hardware is recited at a high-level of generality (i.e., hardware processor performing a generic computer function of receiving and determining data to apply predicative analytics to determine risk) such that it amounts no more than mere instructions to apply the exception using a generic computer component .Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, corresponding claims 10 and 19, as drafted, are directed to an abstract idea without a practical application.
In regards to Step 2B, as stated in the Office Action and above, the claims recite the additional components of processors, memory, and machine learning model. The computer hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, applicant's specification fails to set forth that the recited elements of the claims amount to significantly more. It is clear from the above that only general computing components and no specialized computer, hardware, or technology is required to implement the invention. The claims were directed to the abstract idea of steps to receive financial data (i.e. features and attributes) to determine risks utilizing on scores associated with an electronic payment service for fraud evaluation for merchants applying machine learning model.The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea without significantly more.
60.	Applicants arguments with respect to the rejection of U.S.C 102, the Applicants remarks and amendments have been fully considered and not persuasive.
	The Applicants arguments cite that Andrews fails to disclose or suggest "determining a Shapely additive explanation (SHAP) score for each feature of the set of features," as recited in claim 1. The Examiner respectfully disagrees. Andrew discloses access data that is used to construct a set of "training" data regarding a type of relationship between a merchant, with the training data used as inputs to a suitable machine learning process to produce a "model" that predicts the likelihood of a merchant or set of merchants causing a specific type of risk event. The broadest reasonable interpretation is the limitation is to determining a Shapely additive explanation (SHAP) score. sHAP or SHAPley Additive exPlanations is a visualization tool that can be used for making a machine learning model more explainable by visualizing its output i.e. a model.  Andrew construct set of "training" data regarding a type of relationship between a merchant where the input the training set of one or more risk types (i.e. merchant attributes) (Andrews: Paragraph [0076], [0247], [0249]) where each feature of the set of features (i.e. can be set of 1 supported in the Applicants specification “one or more risks posed by the merchants” (specification: Paragraph [0003])
The Applicants argument argues that Andrews also fails to disclose or suggest "dividing the set of features into multiple groups of features based on a mapping between each feature and the corresponding one or more financial attributes," as recited in claim 1. The Examiner respectfully disagrees. Andrew discloses data sources used to evaluate each risk type or category (fraud, regulatory compliance, etc.) are selected based on a correlation between that source and the likelihood of a future risk event, as determined by a process) (Andrews: Paragraph [0075], [0077], [0203], [0207],[0208]). The broadest reasonable interpretation, dividing the set of features in multiple groups (i.e. categories) based on mapping between each feature and the corresponding one or more financial attributes, (i.e. elected based on a correlation between that source and the likelihood of a future risk event. 
The Applicants argument argues Andrews fails to disclose "determining a pseudo-SHAP score for each group of features by summing the SHAP scores determined for the features in the respective group of features," as recited in Applicant's claim 1. The Examiner respectfully disagrees. Andrew discloses risk event impact assessments to generate the final risk score 416. Such combinations may include a sum of weighted values (Weight 1 x Prediction Value 1 xlmpact 1+Weight 2xPrediction Value 2x Impact 2+ ... ), the product of one or more terms, a power function of one or more terms, etc.(Andrews: Paragraph [0244], [0246], [0250]). The broadest reasonable interpretation, determining a pseudo-SHAP score for each group of features is a risk assessment  where summing the SHAP scores determined for the features in the respective group of features, again a group (i.e. group can be 1)   and the score is determined for the features where as in Andrews generate the final risk score. Such combinations may include a sum of weighted values

Conclusion
61.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693